Exhibit 10.1

 

[Logo of WatchGuard Technologies, Inc.]

 

 

April 18, 2005

 

Bradley E. Sparks

 

 

Dear Bradley,

 

We are excited about having the opportunity to work with you at WatchGuard
Technologies, Inc. We expect that your addition to our team will enhance our
ability to meet customer and market requirements as we work to expand WatchGuard
Technologies, Inc. and the WatchGuard product line worldwide.

 

As a company, we thrive on the entrepreneurial spirit and excitement that feeds
our drive to grow and succeed in the challenging industry of network security.
Your position as Chief Financial Officer (CFO) will be responsible for directing
the fiscal functions of the corporation in accordance with generally accepted
accounting principles issued by the Financial Accounting Standards Board, the
Securities and Exchange Commission, other regulatory and advisory organizations
and in accordance with high ethical standards and financial management
techniques and practices appropriate for public companies within the software
industry. In this capacity you will report to Edward Borey, CEO. Initially, your
annual base salary will be $220,000.00 payable in increments of $9,166.67, on a
semi-monthly basis (less applicable payroll taxes) on the fifteenth and last
business day of each month. You will also be eligible for an annual bonus of
$110,000.00 payable annually in accordance with the employee bonus program
applicable to you and effective from time to time. You will also be eligible to
participate in our stock option plan with a recommended award of 300,000 shares
under the WatchGuard Technologies, Inc. Amended and Restated 1996 Stock
Incentive Compensation Plan, subject to approval by the Company’s Board of
Directors.

 

While you render services to WatchGuard, you agree that you will not engage in
any other employment, consulting or other business activity without the prior
written consent of WatchGuard Technologies, Inc., it being understood that (a)
you may undertake civic, charitable and other similar duties so long as, in the
opinion of the WatchGuard’s Board of Directors, they do not interfere with the
performance of your duties hereunder and (b) you may serve on the board of
directors of one other public or private company so long as doing so, in the
opinion of WatchGuard’s Board of Directors, does not give rise to a conflict of
interest with WatchGuard Technologies, Inc. You are also permitted to remain an
active member of the NASDAQ Listing Qualifications Review Panel.

 

WatchGuard will provide you with the opportunity to participate in the standard
benefits plans currently available to other senior Company executives, subject
to any eligibility requirements imposed by such plans. You will be subject to
the Company’s standard vacation policy for Company executives.

 

Please refer to the attached agreements addressing Change of Control and
Indemnification. You are also eligible to participate in the WatchGuard
Technologies, Inc. restricted stock matching program that is open to
WatchGuard’s directors and executive officers.

 

This offer letter and your response are not meant to constitute a contract of
employment for a specific term. Employment with the Company is at will. This
means that, if you accept this offer of employment, both you and the Company
will retain the right to terminate your employment at any time, with or



--------------------------------------------------------------------------------

Bradley E. Sparks

April 18, 2005

Page 2

 

 

without notice or cause. In addition, all compensation set forth in this offer
letter is subject to change at the sole discretion of the Company based on an
assessment of your performance or market conditions. This at will relationship
can only be changed by an agreement signed by the CEO of WatchGuard
Technologies, Inc. and yourself. Further, this offer is contingent upon (i)
completion of successful background and reference checks and (ii) final approval
of and appointment by the Company’s Board of Directors.

 

Please sign this letter in the designated location below indicating your
acceptance of the terms outlined within. In addition, please note your proposed
official start date with WatchGuard Technologies, Inc. and return the signed
Proprietary Information, Invention and Non Competition Agreement before your
official start date. Please also note that a requirement of your employment is
that you acknowledge and agree to all WatchGuard Technologies, Inc. corporate
policies, codes and procedures as in effect at the time of your hire and as
modified or introduced from time to time, including, but not limited to, the
Company’s Code of Conduct.

 

Please bring appropriate documentation for the completion of your new hire
forms, including proof that you are presently eligible to work in the United
States for I-9 purposes. Your failure to provide appropriate documentation
within 3 days of hire may result in immediate termination of employment in
accordance with the terms of the Immigration Reform and Control Act.

 

If you have any questions, please do not hesitate to contact us.

 

Sincerely,

 

WATCHGUARD TECHNOLOGIES, INC.

 

/s/ Edward J. Borey

 

Edward J. Borey

Chairman and Chief Executive Officer

 

**************

 

Accepted and agreed to this 21st day of April 2005, by:

 

/s/ Bradley E. Sparks

--------------------------------------------------------------------------------

Bradley E. Sparks - signature

 

Official Start Date: 4/26/05

 

Enclosures:

 

Proprietary Information, Invention and Non Competition Agreement

Employee Information Form

Copy of offer letter

W-4

I-9

Direct deposit